Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one protruding portion protruding “outward in the radial direction” as set forth in claim 1; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 5 and 6 are improperly labelled. Namely, each of the sub-figures (a-b) in these drawings should have a complete label (i.e. Figure 5a, Figure 5b, etc.).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification fails to include a statement regarding the 371 status and priority status of the application.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “portion” should be replaced with the term - -portions- - following the term “support” in line 14, for grammatical and antecedent clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
An example of generally narrative and indefinite language is the phrase “in a case where” in claims 2-4. 

The term “flat” in claim 1 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischbacher et al (6,997,519). Figures 1-6 of Fischbacher et al shows a wheel having all of the features as set forth in the above claims. 
	Per claim 1, Fischbacher et al shows a wheel disc for mounting on an axle hub with a plurality of bolts 6 (or functionally and inherently equivalent bolts and nuts) passing through bolt holes 4 located in a mounting portion of the disc. The mounting portion includes a “flat” (i.e. planar) portion having a pressing surface and a plurality of support portions 7 protruding on the “flat” portion opposite the pressing surface in the axial direction. The support portions 7 include a bulging portion that curves radially outward, and at least one protruding portion (11-12) disposed adjacent the bulging portion in the circumferential direction of the support portion 7. The protruding portion(s) (11-12) protrude radially inward 12 or radially outward 11 with respect to the bulging portion. 
	Per claim 2, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, which divides the support portion 7 into two regions. The protruding portion (11-12) is provided in each of the two regions. 
	Per claim 3, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, and a straight line passing through the center of the bolt hole 4 perpendicular to the first imaginary line defines a second imaginary line. The support portion 7 is divided into two regions by the second imaginary line, with the protruding portion (11-12) provided in each of the two regions. 
	Per claim 4, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, and a straight line passing through the center of the bolt hole 4 perpendicular to the first imaginary line defines a second imaginary line, both lines dividing the support region 7 into four regions. The protruding portion (11-12) is provided in each of the four regions. 
	Per claims 5-8, the wheel disc is joined to a cylindrical wheel rim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show disc wheels having reinforcing portions at the bolt holes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617